Citation Nr: 1418861	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-48 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2 to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1962 to February 1966 with periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with diabetes mellitus type 2 and prostate cancer.

2.  The Veteran did not set foot in the Republic of Vietnam and did not serve on a ship that operated in the inland waterways of the Republic of Vietnam during service.

3.  The preponderance of evidence indicates that the Veteran was not exposed to Agent Orange or other herbicides during service.

4.  The Veteran's type 2 diabetes mellitus and prostate cancer were not present in service or until many years thereafter and are not related to service.


CONCLUSIONS OF LAW

1.  The Veteran's type 2 diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The Veteran's prostate cancer was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A May 2010 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and military personnel records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.

In determining whether a medical examination should be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has deemed a medical examination unnecessary in this case.  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

As noted above, the Veteran was afforded a hearing in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the VLJ asked specific questions concerning the elements that were lacking in order to substantiate the Veteran's service connection claim based on herbicide exposure.  This was not necessary, however, as the Veteran volunteered the salient details of his service including his proximity to the Republic of Vietnam.  As such, the Veteran was not prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Veterans exposed to dioxin (Agent Orange) or other listed herbicides are presumed service-connected for certain conditions, including type 2 diabetes mellitus and prostate cancer, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

The Veteran maintains that his diabetes mellitus and prostate cancer are due to exposure to herbicides, specifically Agent Orange, which occurred while he was serving on board the USS Procyon during 1964 and 1965.  The Veteran does not contend that he ever set foot in the Republic of Vietnam but instead maintains that he was exposed to Agent Orange due to the proximity of the ship to the shores of Vietnam during operations and/or due to drinking distilled water from the Gulf of Tonkin and surrounding areas.  In support of his claim the Veteran has proffered evidence including: a study concerning the adequacy of the distillation process aboard Royal Australian Naval Vessels, a June 2003 Board decision granting benefits to a Veteran who served on the same ship during the Vietnam War, (albeit a few years later); a study concerning levels of dioxin in fish and crustaceans in the South Vietnam area during 1970; a list of fixed-wing herbicide incidents; and an opinion paper concerning dioxin from a former U.S. Navy Veteran.

VA has determined that the presumption of Agent Orange exposure for veterans who "served in the Republic of Vietnam," is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the "blue water" Navy.  See 38 C.F.R. § 3.313(a) (2013); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute "Service in the Republic of Vietnam" for purposes of 38 U.S.C. § 101(29)(A)); VA Adjudication Procedures Manual (M21-1MR), pt. IV, subpt. ii, ch. 2, § C.10.k ("Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the [Vietnamese] coast does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides ...."); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed.Cir.2008) (upholding VA's statutory interpretation excluding the "blue water" Navy from presumptive herbicide exposure).  As such, the Veteran is not entitled to the presumption of herbicide exposure afforded to veterans who served in the Republic of Vietnam.  

However, the Veteran is still entitled to the presumption of service connection under 38 C.F.R. § 3.309(e), if he can show that he was otherwise exposed to an herbicide agent during service. 

VA has considered the issue of whether Vietnam veterans of the Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels in its 2008 rulemaking and has based its definition of "service in Vietnam" accordingly.  See 73 Fed.Reg. 20,566-20,659 (Apr. 16, 2008) (there is no reason to presume that veterans who served solely in the waters offshore incurred a significant risk of herbicide exposure).  The United States Court of Appeals for the Federal Circuit has addressed this issue and upheld VA's interpretation of section 3.307(a)(6)(iii).  See Haas v. Peake 525 F.3d 1168, 1193-1195 (Fed. Cir. 2008). 

Furthermore, the scientific studies submitted by the Veteran do not contain findings or conclusions that any U.S. naval personnel were exposed to dioxin through drinking distilled seawater, let alone any sailors operating in the area of the USS Procyon during 1964 or 1965.  Likewise, the herbicide incident report and the blue water navy article do not show that the Veteran ever came into direct contact with herbicides.  In addition, the Joint Services Records Research Center (JSRRC) has been unable to provide any evidence to support the Veteran's claim of exposure to tactical herbicide agents while serving in the Navy.  

Concerning the previous Board decision submitted by the Veteran, Board decisions are not precedential and the Board is not in any way bound by its previous decision.  See 38 C.F.R. § 20.1303.  In any event, the facts of this case are distinguishable from the previous decision in that the Veteran in the submitted decision reported going ashore in Vietnam on more than one occasion, whereas, in the instant case, the Veteran does not contend that he went ashore.  Furthermore, despite the Veteran's contention that the ship operated within a half mile of the coast, deck logs from the USS Procyon show that the ship routinely operated at least 20 kilometers from the Vietnam coastline and there is no evidence that the ship travelled within 10 kilometers of the coast during the period in question.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim that he was exposed to Agent Orange while in service and therefore that he cannot be presumed to be service-connected for diabetes mellitus or prostate cancer under 38 C.F.R. § 3.309(e).

The Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of diabetes mellitus or prostate cancer during service or within one year of separation.  Medical records do not show an initial diagnosis of diabetes mellitus prior to May 2002 or of prostate cancer prior to April 2007 and the Veteran has not alleged any symptoms or manifestations of his disabilities occurring on a chronic or continuous basis since his separation from service.  Therefore, the Board finds that entitlement to service connection for prostate cancer on a direct basis or for diabetes mellitus on a direct or presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303(a), (b), 3.309(a).

In conclusion, the Board finds that the weight of the evidence is against a finding of service connection for diabetes mellitus and prostate cancer, including, as due to herbicide exposure.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for diabetes mellitus type 2 is denied.

Service connection for prostate cancer is denied.


REMAND

The Board notes that while hypertension is specifically excluded from the list of diseases associated with exposure to herbicides (See 38 C.F.R. § 3.309(e)(Note 3)), the AOJ did not consider whether the Veteran was entitled to service connection for hypertension on a direct basis.  

The Veteran has claimed that his hypertension (claimed as high blood pressure) was diagnosed while he was in the Minnesota National Guard.  Records from the Veteran's National Guard service indicate that the Veteran was measured with high blood pressure readings sufficient to indicate the possibility of hypertension as early as May 1991.  See 38 C.F.R. § 4.104 (Diagnostic Code 7101 Note 1).  Because hypertension is a disease, the Veteran must have been serving on a period of active duty for training (ACDUTRA), in order to be considered for service connection.  38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, it must be shown that the Veteran was disabled from hypertension incurred "in line of duty" during a period of ACDUTRA and that he was "disabled" from hypertension during the period of ACDUTRA.  Id.  The first time the Veteran's blood pressure was recorded at a disabling level of 10 percent as defined by VA regulations, was August 1997.  See 38 C.F.R. § 4.104 (Diagnostic Code 7101).  Whether the period of service in August 1997 was ACDUTRA has not been verified in this case.  

Thus, the evidence of record in this case appears to show that hypertension may have first manifested in May 1991 and that it was "disabling" by August 1997.  Therefore, on remand, efforts should be undertaken to verify whether the Veteran was serving on ACDUTRA in August 1997.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his hypertension.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2. Use all appropriate resources to obtain the Veteran's Official Military Personnel File (OMPF) to determine the dates of ACDUTRA.  

3. Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


